Title: To Benjamin Franklin from Thomas Jefferson, 3 January 1783
From: Jefferson, Thomas
To: Franklin, Benjamin


SirPhiladelphia Jan. 3. 1783.
I arrived at this place a few days ago expecting to have proceeded to Europe in the vessel which carries Count Rochambaud & the Chevalr. de Chastellux; but it sails before I can be ready. I shall follow however in a very few days, & may possibly be with you as soon as this. Conscious that I can add no good to the commission, it shall be my endeavor to do it no injury. I understand that I am to be the bearer of something new to you, but not of a nature to embarrass your operations. I expect so shortly after your receipt of this to have the pleasure of paying my respects to you in person, that I shall only add those expressions of respect & esteem with which I have the honor to be Sir Your most obedient & most humble servt
Th: Jefferson
